DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed by the applicant on December 18, 2020.
Claims 1-20 are pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Ivonnemary Rivera González.
Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on July 23, 2020. It is noted, however, that applicant has not filed a certified copy of the IN202021031607 application as required by 37 CFR 1.55 (specifically, 35 U.S.C. 119(b) was not met).
Specification
The disclosure is objected to because of the following informalities:
In p.10, line (18); the disclosed acronym “PDA” was not properly defined before being abbreviated, according to MPEP § 2111.01.
The specifications paragraphs need to be consecutively numbered in accordance to MPEP 608.01 and/or 37 CFR 1.52 and 37 CFR 1.121(b)(1).
Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, it should be stated that claim 11 is being used as the most representative of the independent claims set 1, 11 and 20. Step 1: the claimed invention falls under statutory categories of a machine and a process. However, Step 2A Prong 1: the abstract idea is defined by the elements of: 
 	receiving…a user data from one or more users…in real-time, wherein the user data is stored…; 
obtaining…, one or more identification documents associated with the one or more users in real-time, wherein the one or more identification documents are obtained… wherein the one or more identification documents are obtained in one or more forms; 
authenticating… each of the one or more identification documents associated with the corresponding user of the one or more users, wherein the one or more identification documents are authenticated based on heat map analysis, wherein the heat map analysis displays visual graphics as hot spots on area of observed alterations or changes on each of the one or more identification documents in real-time; 
detecting… potential variations in the one or more identification documents based on the heat map analysis…, wherein the heat map analysis evaluates a plurality of patterns associated with a user image on at least one of the one or more identification documents, wherein the plurality of patterns comprises color scheme, choropleth map, tree map, mosaic plot and density function; and 
alerting… one or more organizations for potential fraud based on the heat map analysis, wherein the alert is sent to the one or more organizations in real-time.

These limitations, describe a method and a system for identifying potential variations in real-time that come from user authentications to efficiently detect fraud and verify provided identification documents online that might result being false or forged. Thus, these limitations are directed to the abstract idea of a certain method of organizing human activity in the form of “engaging in commercial or legal interactions” and “fundamental economic principles or practices” by evaluating business user’s information to manage a business risk to comply with law enforcement and agreements for fraudulent transactions and the proof of authentic identification documentation during sales activities. As disclosed in the specification in lines 8 – 10, p. 9, this invention allows to show “a relationship between various entities involved in the authentication of the user identification documents for detecting potential variations in real-time” and its “online document verification system” facilitates ease to the user (see lines 10 – 13, p. 1). 

Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claim set 1, 11 and 20 as a whole, while looking for their additional element(s) of one or more processors; and a memory (from claims 11 and 20); A non-transitory computer-readable storage medium encoding computer executable instructions (from claim 20); a document validation system; one or more communication devices in real-time; third-party databases and  one or more hardware run-algorithms (from claims 1, 11 and 20) individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05(f)) and are not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)) after the fact that is directed to an abstract idea that does not integrate a judicial exception into a practical application or provide significantly more. Therefore, this is indicative of the fact that the claim set has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner.

Step 2B: For claims 1, 11 and 20, these claims recite the additional elements: one or more processors; and a memory (from claims 11 and 20); A non-transitory computer-readable storage medium encoding computer executable instructions (from claim 20); a document validation system; one or more communication devices in real-time; third-party databases and  one or more hardware run-algorithms (from claims 1, 11 and 20) and these are not sufficient to amount significantly more than the judicial exception. Meaning, that there are no additional element(s) claimed in the dependent claims that could be significantly more than the judicial exception, but rather, further recites the abstract idea. As indicated in Step 2A Prong 2, the additional element(s) in the claims are merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h)). The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 2-10 and 12-19, these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of:
Claims 2 – 8 and 12 – 18: further describes the abstract idea of the method for “authentication of one or more identification documents for detecting potential variations in real-time” and its user data which consist of their demographic information and criminal and frauds history, third-party databases from social media, government and private and public sectors, forms having different image/video formats, the authorized users or organizations that can provide identification documents including the type of document and their correspondents or recipients. Thus, being directed to the abstract idea groups of “engaging in commercial or legal interactions” and “fundamental economic principles or practices” as it is evaluating business user’s information to manage a business risk to comply with law enforcement and agreements for fraudulent transactions and the proof of authentic identification documentation during sales activities found in the third-party databases.
Claims 9, 10 and 19: further describes the abstract idea of the method for “authentication of one or more identification documents for detecting potential variations in real-time” in where the “heat map analysis” and its associated patterns comprise of colors, certain formats and map types and the “one or more hardware run-algorithms” comprise of different type of algorithms and analytical methods which attributes to the abstract idea groups of “engaging in commercial or legal interactions” and “fundamental economic principles or practices” as it is calculating and alerting fraud analysis reports to its correspondents as well.

Therefore, the additional elements previously mentioned above, are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 
Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claim 1 - 2, 4, 7 - 9, 11 - 12, 14, 17 - 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (U.S. Pub No. 20130041909 A1) in view of Scalable and Interactive Visual Analysis of Financial Wire Transactions for Fraud Detection (referred to as Chang hereafter by the examiner).
Regarding claims 1, 11 and 20: 
A computer-implemented method for authentication of one or more identification documents for detecting potential variations in real-time, the computer- implemented method comprising: (claim 1)
A computer system comprising: (claim 11)
A non-transitory computer-readable storage medium encoding computer executable instructions that, when executed by at least one processor, perform a method for authentication of one or more identification documents for detecting potential variations in real-time, the computer-implemented method comprising: (claim 20)
This independent claim set is represented by claim 11
Coleman teaches:
one or more processors; and (In ¶0087 – 89; Fig. 7 (702): a “processor”)
a memory coupled to the one or more processors, the memory for storing instructions which, when executed by the one or more processors, cause the one or more processors to perform a method for authenticating one or more identification documents for detecting potential variations in real-time, the computer-implemented method comprising: (In ¶0087 – 89; Fig. 7 (702 and 704): The “memory 704 is also used by the processor 702 to store temporary values”) 
receiving, at a document validation system, a user data from one or more users with facilitation of one or more communication devices in real-time, wherein the user data is stored in third-party databases; (In ¶0030; Fig. 1A (105, 107, 127, 129 – 137); Fig 1C (173 – 177): the “document management service 107 may be configured to interface with a mobile application service provider 129 and/or email service provider 131(e.g. may submit/transmit data to the service 107 in the capacity of or with respect to one or more data or document transmission/submission mediums)”, which is directed to user data retrieved from third-party databases, “for enabling mobile device application support as well as for processing email correspondence”)
obtaining, at the document validation system, one or more identification documents associated with the one or more users in real-time, wherein the one or more identification documents are obtained with the facilitation of the one or more communication devices, wherein the one or more identification documents are obtained in one or more forms; (In ¶0030; Fig. 1A (105, 107, 127, 129 – 137); Fig 1C (173 – 177): the “Data transmission/submission mediums may include, but are not limited to: a data/image capture and transmission application (e.g., a business card or receipt capture device operating on a standalone scanner, PDA, cell phone or smart phone), a user e-mail routing utility for directing or copying select user e-mail messages, a bill posting system for maintaining digital images of user selected documents of interest (e.g., as made available via a Postal Authority for a given jurisdiction) and a bill retrieval system for accessing billing or payment records (e.g., as made available by various utility companies or general service providers—i.e., online credit card access system for the user)”)
authenticating, at the document validation system, each of the one or more identification documents associated with the corresponding user of the one or more users, wherein the one or more identification documents are authenticated based on heat map analysis, wherein the heat map analysis displays visual graphics as hot spots on area of observed alterations or changes on each of the one or more identification documents in real-time; (In ¶0067 – 69; Fig. 1G (195a – 195d); Fig 1F (193): Coleman teaches the authentication of identification documents such as “bills, statements, etc.” which are “normalized, and validated against” the user’s “account details” to set an “identity verification” in a “high level” (steps 195a – 195d). Also, refer to the “mapping tool 153” in ¶0052 – 53 which generates a mapping of the user’s documents based on “rules data 151” and in time)
detecting, at the document validation system, potential variations in the one or more identification documents based on the heat map analysis with facilitation of one or more hardware run-algorithms, wherein the heat map analysis evaluates a plurality of patterns associated with a user image on at least one of the one or more identification documents, wherein the plurality of patterns comprises color scheme, choropleth map, tree map, mosaic plot and density function; and (In ¶0038; Fig. 1A (115): Coleman discloses the following example: “the analysis module 115 can analyze how the user's utility consumption compares to the average (e.g., their average, company average, regional average, national average) and how their usage changes throughout the year. As yet another example, the analysis module 115 can analyze past versus present day credit card agreements, lease agreements, fee arrangements, credit reports and other vital and sensitive/contractual documents to determine any discrepancies.” Also, it discloses that the “analysis module 115” “can analyze different billing statements to determine and report how each bill compares to previous bills (e.g., compare heating bills for December of this year to December of last year).”)
alerting, at the document validation system, one or more organizations for potential fraud based on the heat map analysis, wherein the alert is sent to the one or more organizations in real-time. (In ¶0041 and ¶0038 – 40; Fig. 1A (111): Coleman teaches that “reports can be presented to the user via the web browser 101, or alternatively, sent to the user as a text alert, e-mail report or attachment (e.g., Portable Document Format (PDF)). In addition to reporting, the R/R module 111 may further inform how the web service 105 manages the presentment and execution of data/queries pursuant to the preferences, features or settings of the user”. The examiner takes official notice that the function of specifically “alerting” organizations or government authorities is a common step in the technology field of “fraud detection systems” as it is required by law such as the United States Code, sections 1956 and 1957 (U. S. C. § §  1956 and 1957) – before 2020, and the Anti-Money Laundering Act of 2020 for firms that must comply with the Bank Secrecy Act and its implementing regulations ("AML rules") to help detect and report suspicious activity including the predicate offenses to money laundering and terrorist financing, such as securities fraud and market manipulation). 

Coleman does not explicitly teach the following limitation(s) for the ability of executing a “heat map analysis” with several “run-algorithms” to compare user documents based “hot spots on area of observed variations and alteration patterns” such as “color scheme, choropleth map, tree map, mosaic plot and density function” in real-time. However, Chang which is an analogous prior art directed to “present[s] a set of coordinated visualizations based on identifying specific keywords within the wire transactions. The different views used in [the] system depict relationships among keywords and accounts over time. Furthermore, [it] introduce[s] a search-by-example technique which extracts accounts that show similar transaction patterns.” (see ¶0002 and abstract). Thus, teaches:
…wherein one or more identification documents are authenticated based on heat map analysis, wherein the heat map analysis displays visual graphics as hot spots on area of observed alterations or changes on each of the one or more identification documents in real-time; (In 4.2 Data Integration section, First Para; C1 – 2 p. 4; Fig. 4: “transaction data” is firstly grouped in where “the heat visualization map tools can show all the accounts instead of each individual transaction” which can use “clustering algorithm” to “re-cluster” when “patterns” are needed to be updated. However, Chang uses “binning technique” based on “on frequency of keywords that occur in the transactions of the accounts” for this analysis and then provides the user with the “use a strategy of selecting reasonably sized subsets for re-clustering, thus maintaining interactivity”, as shown in Figure 4.)
detecting…potential variations in the one or more identification documents based on the heat map analysis with facilitation of one or more hardware run-algorithms, wherein the heat map analysis evaluates a plurality of patterns associated with a user image on at least one of the one or more identification documents, wherein the plurality of patterns comprises color scheme, choropleth map, tree map, mosaic plot and density function (In 4.2 Data Integration section, First Para; C1 – 2; p. 4; Fig. 4: Chang discloses a “clustering algorithm” to “re-cluster” when “patterns” are needed to be updated in “the heat visualization map tools” that model the “transaction data” of user accounts; In 4.4 Overview of Keyword-to Account Relationships section, First Para; C 2; p. 4: Chang  teaches that “Depending on the nature of the measurement displayed in the grid (e.g., sequential or diverging), various color schemes [5] can be applied to the visualization”;  As for the other types of pattern displays such as “choropleth map, tree map, mosaic plot and density function” the examiner takes official notice as these type of data visualization format would be plausible and reasonable to be used in order to evaluate normalized data that can be easily transform to quickly spot patterns in a qualitative manner. Also, refer to 8 Discussion and Future Work section, Third Para; C1; p. 9 for more “clustering algorithm” details)

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Coleman with the ability of executing a “heat map analysis” with several “run-algorithms” to compare user documents based on “hot spots on area of observed variations and alteration patterns” such as “color scheme, choropleth map, tree map, mosaic plot and/or density function” in real-time, as taught by Chang because it would be “obvious to try” to emphasize and recognize patterns that would hint fraudulent identification data that would be linked to identity theft to quickly and successfully alarm the authorities and comply with the anti-fraud law enforcement that are imposed in a business. Also, Chang recognizes that “We demonstrate that using interactive visualization techniques coupled with hierarchical analyses in searching for suspicious financial transactions significantly enhances the analysts’ ability to see global trends as well as quickly narrow down to individual activities. We create our visualization tools based on the principles of high interactivity and coordinated multiviews. With this combination, the analysts can highlight elements in one view and see that element depicted in a different way in the other. This allows the analysts to see a complete relationship between accounts, keywords, time, and patterns of activity” (9 Conclusion section, First Para; C 1 – 2; p. 9 – 10).

Regarding claims 2 and 12: 
The combination of Coleman and Chang, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Coleman further teaches:
wherein the user data comprises name data, age data, gender, location data, contact number data, email address data, criminal record, fraud history, financial data, and communication device information. (In ¶0068-69; Fig. 1G (195a – 195d): The “user's primary online account details” are captured via a “web-based user interface or bulk registration” in where the user provides “the user may provide a home address, an email address, and a mobile number (e.g., during registration, first login, etc.).” (step 195 a) and “enter details of secure digital sender platforms. As such, account details and documents (e.g., bills, statements, etc.) may be retrieved. Addresses, mobile numbers, email addresses, etc., from these documents may then be read, normalized, and validated against the account details” (step 195 d))

Regarding claims 4 and 14: 
The combination of Coleman and Chang, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Coleman further teaches:
wherein the one or more forms comprises joint photographic experts group (JPEG), portable document file (PDF), portable network graphics (PNG), and graphics interchange format (GIF). (In ¶0056; Fig. 1B (159 and 151): Coleman satisfies the use the “input PDF, image and other files of varying types and formats to a corresponding output PDF, image, etc. in accordance with markup language or other schema format (e.g., XML)” to transform and map the data with the “transformation module 159” and its “transformation rules data 151”)

Regarding claims 7 and 17: 
The combination of Coleman and Chang, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Coleman further teaches:
wherein the one or more organizations comprises banking organizations, educational organizations, finance organization, security organization, intelligence organization, and human resource organization. (In ¶0008: Coleman discloses that the “validated identity information” analyzed by the system “may be offered to merchants and providers of electronic commerce services to provide verified identity encompassing identity attributes that may, for instance, include addresses, electronic mail addresses, telephone numbers, and other official identity attributes such as national identifiers.”)

Regarding claims 8 and 18: 
The combination of Coleman and Chang, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Coleman further teaches:
wherein the one or more identification documents comprises a plurality of information related to the one or more users, wherein the plurality of information comprises user name, user age, unique identification code, user image, quick response code, and barcode. (In ¶0046: “the login process may be performed through automated association of profile settings maintained as registration or profile data with an IP address, a carrier detection signal of a user device, mobile directory number (MDN), subscriber identity module (SIM) (e.g., of a SIM card), radio frequency identifier (RFID) tag or other identifier. Still further, the authentication module 117 may also be configured to receive requests from various devices for activation of a specific feature of the document management service 107”)

Regarding claim 9: 
The combination of Coleman and Chang, as shown in the rejection above, discloses the limitations of claim 1.
Coleman does not explicitly teach the following limitation(s) for the ability of executing a “heat map analysis” to compare user documents based on “alteration patterns” such as “color scheme, choropleth map, tree map, mosaic plot and/or density function” in real-time. However, Chang further teaches:
wherein the heat map analysis evaluates a plurality of patterns associated with a user image on at least one of the one or more identification documents, wherein the plurality of patterns comprises color scheme, choropleth map, tree map, mosaic plot and density function. (In 4.2 Data Integration section, First Para; C1 – 2; p. 4; Fig. 4: Chang discloses a “clustering algorithm” to “re-cluster” when “patterns” are needed to be updated in “the heat visualization map tools” that model the “transaction data” of user accounts; In 4.4 Overview of Keyword-to Account Relationships section, First Para; C 2; p. 4: Chang  teaches that “Depending on the nature of the measurement displayed in the grid (e.g., sequential or diverging), various color schemes [5] can be applied to the visualization”;  As for the other types of pattern displays such as “choropleth map, tree map, mosaic plot and density function” the examiner takes official notice as these type of data visualization format would be plausible and reasonable to be used in order to evaluate normalized data that can be easily transform to quickly spot patterns in a qualitative manner. Also, refer to 8 Discussion and Future Work section, Third Para; C1; p. 9 for more “clustering algorithm” details)

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Coleman with the ability of executing a “heat map analysis” to compare user documents based on “alteration patterns” such as “color scheme, choropleth map, tree map, mosaic plot and/or density function” in real-time, as taught by Chang because it would be “obvious to try” to emphasize and recognize patterns that would hint fraudulent identification data that would be linked to identity theft in different formats to quickly convey reports that can successfully alarm the authorities and comply with the anti-fraud law enforcement that are imposed in a business. Also, Chang recognizes that “We demonstrate that using interactive visualization techniques coupled with hierarchical analyses in searching for suspicious financial transactions significantly enhances the analysts’ ability to see global trends as well as quickly narrow down to individual activities. We create our visualization tools based on the principles of high interactivity and coordinated multiviews. With this combination, the analysts can highlight elements in one view and see that element depicted in a different way in the other. This allows the analysts to see a complete relationship between accounts, keywords, time, and patterns of activity” (9 Conclusion section, First Para; C 1 – 2; p. 9 – 10).



Claims 3, 5 - 6, 13 and 15 -16 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (U.S. Pub No. 20130041909 A1) in view of Scalable and Interactive Visual Analysis of Financial Wire Transactions for Fraud Detection (referred to as Chang hereafter by the examiner) in further view of Jones (U.S. Pub No. 20180260617 A1).
Regarding claims 3 and 13: 
The combination of Coleman and Chang, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Neither Coleman or Chang explicitly teach the following limitation(s) for the ability of having specific connections with third-party databases such as “social media databases, government official databases, company databases, and public databases”. However, Jones which is an analogous prior art directed to “the fabrication and inspection of physical identification documents.” (see ¶0001 and abstract). Thus, teaches:
wherein the third-party databases comprises social media databases, government official databases, company databases, and public databases. (In ¶0038, ¶0014, ¶0019; Fig. 1A (110, 112 and 120): Jones teaches the communication and access abilities that “issuing authority server(s) 120” (e.g. alcohol stores, gun stores, etc., airports, locations of financial transactions (e.g., bank offices, lender and other financial officers, etc.), healthcare institutions (e.g., hospitals, doctor's offices, etc.), and/or government offices (e.g., post office, department of motor vehicles, etc.)) have to authenticate user identification documents issued and that are found in “identification database 112”)

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Coleman as modified by Chang with the ability of having specific connections with third-party databases such as “social media databases, government official databases, company databases, and public databases”. However, Jones which is an analogous prior art directed to “the fabrication and inspection of physical identification documents”, as taught by Jones because it would be “obvious to try” to connect and utilize more than one third-party database to authenticate a user identification document with legitimate and official authority records. Also, Jones generally recognizes that “One challenge is that the actionable information as well as information appearing within an identity document itself is sensitive and may be used for improper purposes. Further, it is often desirable to close the loop so that a [law enforcement officer] LEO is not asked to make judgment decisions as to an identity where an individual's physical appearance may change as a result of age, ambient lighting conditions, photographic capture configurations (e.g., distance and exposure), and other cosmetic reasons (changing hair length and/or skin color).” (¶0015).

Regarding claims 5 and 15: 
The combination of Coleman and Chang, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Neither Coleman or Chang explicitly teach the following limitation(s) for the ability of having a “plurality of authorized organizations” such as “election authority, transport authority, income-tax authority, army organization and any other government institution”. However, Jones further teaches:
wherein the one or more identification documents correspond to official identity documents issued to the one or more users from a plurality of authorized organizations, wherein the plurality of authorized organizations comprises election authority, transport authority, income-tax authority, army organization and any other government institution. (In ¶0019, ¶0034 – 35 and ¶0038; Figs. 1A – 1B: Jones satisfies the official identity documents issued to a user from authorized organizations such as “a government agency or a company” to “verify the identity of a user at various retail locations that require age verification (e.g., alcohol stores, gun stores, etc.), airports, locations of financial transactions (e.g., bank offices, lender and other financial officers, etc.), healthcare institutions (e.g., hospitals, doctor's offices, etc.), and/or government offices (e.g., post office, department of motor vehicles, etc.)”.)

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Coleman as modified by Chang with the ability of having a “plurality of authorized organizations” such as “election authority, transport authority, income-tax authority, army organization and any other government institution”, as taught by Jones because it would be “obvious to try” to authorize legitimate and official organizations that could authenticate the issuance of a user. Also, Jones generally recognizes that “One challenge is that the actionable information as well as information appearing within an identity document itself is sensitive and may be used for improper purposes. Further, it is often desirable to close the loop so that a [law enforcement officer] LEO is not asked to make judgment decisions as to an identity where an individual's physical appearance may change as a result of age, ambient lighting conditions, photographic capture configurations (e.g., distance and exposure), and other cosmetic reasons (changing hair length and/or skin color).” (¶0015).

Regarding claims 6 and 16: 
The combination of Coleman and Chang, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Neither Coleman or Chang explicitly teach the following limitation(s) for the ability of having a diverse type of “identification documents” such as “birth certificate, social security card, voter id card, driving license, passport, welfare card, income tax card, and domicile certificate”. However, Jones further teaches:
wherein the one or more identification documents comprises birth certificate, social security card, voter id card, driving license, passport, welfare card, income tax card, and domicile certificate. (In ¶0033 and ¶0037; Fig. 1A (132), Fig. 1B (142), Figs. 2, 3A, 5A, 6A: The issue of a “driver's license” or other types of identifications such as “a social security card, a passport, a birth certificate, medical record or insurance card, or other government or company-issued identification cards” are disclosed)

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Coleman as modified by Chang with the ability of having a diverse type of “identification documents” such as “birth certificate, social security card, voter id card, driving license, passport, welfare card, income tax card, and domicile certificate”, as taught by Jones because it would be “obvious to try” to have as many identification documents of a user to repeatedly confirm their identity and verify if these are active and the data converges. Also, Jones generally recognizes that “One challenge is that the actionable information as well as information appearing within an identity document itself is sensitive and may be used for improper purposes. Further, it is often desirable to close the loop so that a [law enforcement officer] LEO is not asked to make judgment decisions as to an identity where an individual's physical appearance may change as a result of age, ambient lighting conditions, photographic capture configurations (e.g., distance and exposure), and other cosmetic reasons (changing hair length and/or skin color).” (¶0015).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (U.S. Pub No. 20130041909 A1) in view of Scalable and Interactive Visual Analysis of Financial Wire Transactions for Fraud Detection (referred to as Chang hereafter by the examiner) in further view of Jones (U.S. Pub No. 20180260617 A1) and Anderson (U.S. Patent No. 11379855 B1).
Regarding claims 10 and 19: 
The combination of Coleman and Chang, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Neither Coleman, Chang or Jones explicitly teach the following limitation(s) for the ability of having “run-algorithms” based on machine learning such as “decision tree machine learning algorithm, random forest machine learning algorithm, naive bayes classifier machine learning algorithm, support vector machine learning algorithm, k-nearest neighbors machine learning algorithm, and linear regression machine learning algorithm”. However, Anderson which is prior art directed to “a system for prioritizing fraud cases includes a processing circuit and a network interface structured to receive fraud cases having transaction data and an initial priority score.” (see abstract). Thus, teaches:
wherein the one or more hardware run-algorithms comprises decision tree machine learning algorithm, random forest machine learning algorithm, naive bayes classifier machine learning algorithm, support vector machine learning algorithm, k-nearest neighbors machine learning algorithm, and linear regression machine learning algorithm. (In C19; L50 – 55 and C24; L29 – 33; Fig. 3 (326) and Fig. 4 (404 and 414): Anderson discloses that “any machine learning model can be used, such as a naïve Bayes, classification, a linear regression, a logistic regression, dimension reduction, etc.” as well as it “can include various algorithms to create and update predictive models, recognize previously unknown patterns of fraudulent activity, and/or develop deep insights relating to fraudulent activity)

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Coleman as modified by Chang and Jones with the ability of having “run-algorithms” based on machine learning such as “decision tree machine learning algorithm, random forest machine learning algorithm, naive bayes classifier machine learning algorithm, support vector machine learning algorithm, k-nearest neighbors machine learning algorithm, and linear regression machine learning algorithm”, as taught by Anderson because it would be “obvious to try” to utilize these types of machine learning techniques that would “enable a fraud team to optimize their efforts by dynamically prioritizing fraud cases, such that a highest priority fraud case at a given time can be quickly identified, assigned, and acted on. Fraud cases can be sorted according to an evolving set of prioritization rules generated by a machine learning model using artificial intelligence, thereby allowing current and future patterns of fraudulent activity to be identified faster than current systems”, as expressed by Anderson in C3; L59 – 66. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bertan (U.S. Pub No. 20180189561 A1) is pertinent because it is “relates generally to validating identity document data against biometric image data.”
Dolev (U.S. Pub No. 20170236034 A1) is pertinent because it is “relates generally to electronic document processing systems and more particularly to systems for facilitating financial transactions.”
Geiman (U.S. Pub No. 20180219681 A1) is pertinent because it is “directed to methods and systems for storing personal identifiable information. In some implementations, the information is collected during the authentication of identification (ID) documents.”
Coleman (U.S. Pub No. 20120266219 A1) is pertinent because it is “a method comprises correlating an identifier of a user with collected information. The method also comprises dynamically validating the identifier of the user based on the correlation for delivery of mail in electronic form.”
Borodin (U.S. Pub No. 20190384971 A1) is pertinent because it is “A system and method based on optical character recognition for verification of uploaded documents, such as proof of income documents, passports, or driver's licenses, among others, using templates and algorithms that provide for determination of the correct context of data scanned from such documents.”
Bhatia (U.S. Pub No. 20150170382 A1) is pertinent because it is related to “data reporting and analytic systems” in where “systems and methods [are used] for automatic interactive visualizations”
Visual analytics for event detection: Focusing on fraud (referred to as Leite hereafter by the examiner) is pertinent because it “present[s] a survey of existing visualization techniques used for fraud detection in different application domains. [In where it is] describe[s] and discuss each approach according to [a] categorization scheme, covering application domains, visualization methods, utilized interaction techniques, and analytical methods. Finally, [it] elaborate[s] on the benefits and shortcomings of these approaches and identif[ies] open challenges and future research directions.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687